Title: To Benjamin Franklin from the Abbé Morellet, [18 December 1781]
From: Morellet, abbé André
To: Franklin, Benjamin


mardi. [December 18, 1781]
Vous etes trop bon monsieur et vous me montres trop d’amitié pour que je ne me croye pas obligé de vous faire part de l’accouchement de ma niece qui nous a donnè ce matin un beau garçon. Je lui apprendrai de bonne heure vôtre nom et je lui enseignerai à ne le prononcer qu’avec veneration et avec interêt. Dites bien des choses pour moi à votre cher fils que j’aime beaucoup et pour lui même et pour vous. Si vous venes à paris venes afin que je vous presente la mere et l’enfant et que je vous renouvelle mon tendre et respectueux devouement.
L’abbé Morellet
